Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 15, 2020

                                       No. 04-20-00359-CV

                                    Brandon HJELLA,
                                        Appellant
                                            v.
                               RED MCCOMBS MOTORS, LTD,
                                        Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI15792
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
        On September 3, 2020, we ordered appellant to provide written proof to this court that he
had requested preparation of the reporter’s record from the official court reporters and had either
paid or made payment arrangements for the reporters’ fees for preparation of the reporter’s
record. Appellant responded by filing an advisory to the court stating that he had requested and
made payment arrangements for the multiple volumes of reporter’s record to be prepared by
various court reporters. On September 14, 2020, however, court reporter Mary Sasala filed a
notification of late reporter’s record stating that she has not received payment or payment
arrangements for her portion of the reporter’s record.

        We therefore ORDER appellant to provide written proof to this court no later than ten
(10) days after the date of this order that either the fee due to Mary Sasala has been paid in full or
arrangements have been made to pay the fee for preparation of her portion of the reporter’s
record.

        If appellant fails to respond within the time provided, the court will only consider those
issues or points raised in appellant’s brief that do not require this portion of the reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court